[DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT           FILED
                             ________________________ U.S. COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                                    No. 11-11697                  APRIL 18, 2012
                                Non-Argument Calendar              JOHN LEY
                              ________________________              CLERK


                         D.C. Docket No. 4:11-cv-00039-HLM



CHRISTOPHER ELLIS MILLER,
llllllllllllllllllllllllllllllllllllllll                        Plaintiff-Appellant,

                                           versus

BARTOW COUNTY, GEORGIA,
a municipality,
CLARKE MILLSAP,
Bartow County Sheriff, in his
personal and professional capacity,
                                                             Defendants-Appellees.
                              ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                            ________________________

                                      (April 18, 2012)

Before BARKETT, PRYOR and FAY, Circuit Judges.

PER CURIAM:

       Christopher Ellis Miller, proceeding pro se and in forma pauperis, appeals
the district court’s sua sponte dismissal of his 42 U.S.C. § 1983 action as frivolous

under 28 U.S.C. § 1915(e)(2)(B)(i). For the reasons stated below, we affirm.

                                          I.

      Miller filed a complaint in the district court, alleging that the defendants,

Bartow County, Georgia, and Bartow County Sheriff, Clarke Millsap, violated his

constitutional and state rights by requesting Florida authorities to arrest him and

extradite him to Georgia on an unfounded charge of aggravated stalking. Miller

emphasized that the defendants failed to comply with applicable state and federal

statutes in requesting his extradition.

      The district court sua sponte dismissed Miller’s complaint as frivolous

under 28 U.S.C. § 1915(e)(2)(B)(i). The court found that his complaint failed to

present a viable § 1983 claim against either Bartow County or Millsap because the

defendants were not “policymakers” for purposes of § 1983 liability, and Miller’s

conclusory allegations that he was injured by Bartow County’s custom or policy

failed to satisfy the pleading standards set out by the Supreme Court. As to

Miller’s § 1983 claim against Millsap in his individual capacity, the complaint did

not allege that Millsap personally participated in the events giving rise to the

instant lawsuit and contained only conclusory allegations regarding Millsap’s

liability as a supervisor. The court further found that Miller’s state law claims

                                          2
against Bartow County and Millsap (in his official capacity) were barred by

Georgia’s sovereign immunity. Moreover, “official immunity” barred Miller’s

state claim against Millsap in his personal capacity, as Millsap’s alleged actions

were discretionary, rather than ministerial, and Miller did not allege that Millsap

acted with ill will or actual malice. Finding Miller’s complaint to be frivolous, the

district court dismissed it without prejudice.

                                          II.

      We review for abuse of discretion a district court sua sponte dismissal of a

complaint as frivolous under § 1915(e)(2)(B)(i). Hughes v. Lott, 350 F.3d 1157,

1160 (11th Cir. 2003). A lawsuit is frivolous if it is “without arguable merit either

in law or fact.” Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir. 2002) (quotation

omitted).

       In his brief to this Court, Miller does not challenge any of the district

court’s actual findings as to why his complaint was frivolous. Therefore, he has

abandoned all arguments in this regard. See Timson v. Sampson, 518 F.3d 870,

874 (11th Cir. 2008) (stating that, although this Court construes pro se briefs

liberally, “issues not briefed on appeal by a pro se litigant are deemed

abandoned”). Miller’s only claim on appeal is that the district court erroneously

failed to address the defendants’ alleged violation of various extradition laws, and

                                          3
he also notes that the court failed to address the application of Florida’s long-arm

statute. These contentions are meritless. The district court found Miller’s

complaint to be frivolous essentially because neither Bartow County nor Millsap

was a viable defendant and because Miller’s conclusory allegations did not

sufficiently establish liability. The questions of whether the defendants violated

any extradition laws or whether Florida’s long-arm statute applied were irrelevant

to the district court’s findings. Because the court had no reason to address these

matters, it could not have abused its discretion by failing to do so. Accordingly,

we affirm.

      AFFIRMED.




                                          4